

EXHIBIT 10.3
 


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of October 17,
2006 is made by and between PACIFIC ETHANOL, INC., a Delaware corporation (the
“Company”), and EAGLE ENERGY, LLC, a South Dakota limited liability company (the
“Seller”).
 
This Agreement is being entered into pursuant to the Membership Interests
Purchase Agreement, dated as of the date hereof between the Company and the
Seller (the “Purchase Agreement”).
 
The Company and the Seller hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings given such terms in the Purchase Agreement. Unless otherwise
defined in the Purchase Agreement, capitalized terms used in this Agreement are
defined in Exhibit A.
 
2. Mandatory Registration. On or prior to the Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering all
Registrable Securities for an offering pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form). The Company shall use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as reasonably possible
after the filing thereof and to keep such Registration Statement continuously
effective under the Securities Act until such date as is the earlier of: (i) the
date when all Registrable Securities covered by such Registration Statement have
been sold; and (ii) the date on which all Registrable Securities may be sold
during a period of 90 days without any restriction pursuant to Rule 144 as
determined by counsel to the Company pursuant to a written opinion letter,
addressed to the Company’s transfer agent to such effect (the “Effectiveness
Period”).
 
3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) (i) Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form S-3 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3 such registration
shall be on another appropriate form) in accordance with the method or methods
of distribution thereof as specified by the Holders, and use its commercially
reasonable efforts to cause the Registration Statement to become effective as
soon as possible and to remain effective as provided herein. The Company shall
provide a copy of the Registration Statement, and any amendments or supplements
thereto, to the Holder by facsimile, e-mail or other method of communication
acceptable to the Holder, at least two Business Days prior to filing the same
with the Commission and shall incorporate into the same any revisions or changes
therein regarding the Holder as the Holder shall reasonably request. The Company
shall promptly notify the Holders via facsimile of the effectiveness of the
Registration Statement by the third Business Day after the Company receives
notification of the effectiveness from the Commission.

-1-

--------------------------------------------------------------------------------


 
(ii) If: (A) the Registration Statement is not filed on or prior to the Filing
Date, (B) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Business Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that the Registration Statement
will not be “reviewed,” or is not subject to further review, (C) the
Registration Statement filed is not declared effective by the Commission on or
before the Effectiveness Date, (D) the Company fails to have the Registrable
Securities listed on an Eligible Market at any time during the Effectiveness
Period, (E) except as provided in subsection 3(n) below, after the Registration
Statement is first declared effective by the Commission, it ceases for any
reason to remain continuously effective as to all Registrable Securities for
which it is required to be effective, or the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, for more
than 10 Business Days, or (F) in the event the Holder has been notified in the
circumstances and in accordance with subsection 3(n) below, after the
Registration Statement is first declared effective by the Commission, it ceases
for any reason to remain continuously effective as to all Registrable Securities
for which it is required to be effective, or the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, for an
aggregate of 45 days during any 12-month period (which need not be consecutive
days) (any such failure or breach being referred to as an “Event,” and for
purposes of clause (A), (C) or (D) the date on which such Event occurs, or for
purposes of clause (B) or (E), the date on which such five Business Day period
is exceeded, or for purposes of clause (F) the date on which such 45 day-period
plus is exceeded being referred to as “Event Date”), then on each such Event
Date and on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as liquidated
damages and not as a penalty, equal to 1.0% of (x) the sum of number of
Registrable Securities held by the Holder plus the number of Warrant Shares
issuable upon exercise of the Warrants as of the Event Date, multiplied by
(y) the closing market price of the Company’s Common Stock on the Event Date;
provided, however, that the total amount of payments pursuant to this Section
3(a)(ii) shall not exceed, when aggregated with all such payments paid to the
Holder and all other Holders, $3,000,000. The foregoing liquidated damages shall
be calculated as of each monthly anniversary of each such Event Date if the
applicable Event shall not have been cured by such date. If the Company fails to
pay any liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 8%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full.
 
(b) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements necessary to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission, and in any event within 12 Business Days (except to the extent
that the Company reasonably requires additional time to respond to accounting
comments), with respect to the Registration Statement or any amendment thereto;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Registration Statement, as amended, or in such Prospectus, as
supplemented.

-2-

--------------------------------------------------------------------------------


 
(c) Notify the Holders of Registrable Securities to be sold as promptly as
reasonably possible: (i) of any comments of the Commission with respect to, or
any request by the Commission or any other federal or state governmental
authority for amendments or supplements to, the Registration Statement or
Prospectus; (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) of the occurrence of
any event that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(d) Use its reasonable efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of: (i) any order suspending the effectiveness of the
Registration Statement; or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Promptly deliver to each Holder, without charge, to the extent requested by
such Person, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits
(including those previously furnished or incorporated by reference) after the
filing of such documents with the Commission.
 
(f) On the effective date of the Registration Statement and any post-effective
amendment thereto, notify the Holder and promptly, but in any event within two
Business Days, deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Person may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto, during periods in which such Prospectus and each amendment
or supplement thereto are effective, by each Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, use its reasonable
efforts to register or qualify or cooperate with the Holders in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.

-3-

--------------------------------------------------------------------------------


 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement.
 
(i) Upon the occurrence of any event contemplated by Section 3(c), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(j) During the Effectiveness Period, maintain the listing of such Registrable
Securities on the Trading Market or another Eligible Market;
 
(k) If the Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.
 
Each Holder covenants and agrees that: (i) it will not sell any Registrable
Securities pursuant to the Registration Statement until it has received copies
of the Prospectus as then amended or supplemented as contemplated in
Section 3(f) and written notice from the Company that such Registration
Statement and any post-effective amendments thereto have become effective as
contemplated by Section 3(f); (ii) it and its officers, directors or Affiliates,
if any, will comply with the prospectus delivery and all other requirements of
the Securities Act as applicable to them in connection with sales of Registrable
Securities pursuant to the Registration Statement; and (iii) it will furnish to
the Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of any such Holder who fails to furnish such information prior to the
earlier of the time the Registration Statement is filed or a reasonable time
after receiving such request.
 
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(i), 3(c)(ii), 3(c)(iii), or 3(c)(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(i), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

-4-

--------------------------------------------------------------------------------


 
(l) Not sell, offer for sale or solicit offers for sale or to buy, and shall use
its best efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or to buy or otherwise negotiate in respect of any security (as defined
in Section 2 of the Securities Act) that would be integrated with the offer or
sale of the Registrable Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Holders or that would be integrated with the offer or sale of the Securities for
purposes of the rules and regulations of any Trading Market.
 
(m) Not permit any of its security holders (other than the Holder in such
capacity pursuant hereto) to include securities of the Company in the
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.
 
(n) Notwithstanding anything to the contrary in this Section 3, if at any time
after the date the Registration Statement is declared effective the Company
furnishes to the Holder a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such Registration Statement to remain effective for as long as such
Registration Statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material non-public information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to suspend
effectiveness of a Registration Statement for a period not to exceed 15
consecutive Business Days; provided, however, that the Company may not suspend
its obligation under this Section 3(n) for more than 30 Business Days in the
aggregate during any 12-month period; and provided, further, that no such
postponement or suspension shall be permitted for consecutive 15 Business Day
periods arising out of the same set of facts, circumstances or transactions.
 
4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company, except as and to the extent
specified in this Section 4, shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation: (i) all registration and filing fees; (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the holders of a majority of the Registrable
Securities included in the Registration Statement); (iii) messenger, telephone
and delivery expenses; (iv) fees and disbursements of counsel for the Company;
(v) Securities Act liability insurance, if the Company so desires such
insurance; and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Except as otherwise expressly
provided in Section 5 below, any fees or expenses incurred by Holder or its
legal counsel or Holder’s other advisors or consultants in connection with any
review of the Registration Statement or with respect to any other matters
related to this Agreement shall be borne solely by Holder.

-5-

--------------------------------------------------------------------------------


 
5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls the Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys’ fees) and expenses (collectively, “Losses”)
(as determined by a court of competent jurisdiction in a final judgment not
subject to appeal or review), as incurred, arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising
solely out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding the Holder furnished in writing to the Company
by the Holder expressly for use therein. The Company shall notify the Holder
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
 
(b) Indemnification by Holder. The Holder shall indemnify and hold harmless the
Company, the directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review), as
incurred, arising solely out of or based solely upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus or form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
solely out of or based solely upon any omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission or alleged untrue statement or omission
is contained in information so furnished by the Holder in writing to the Company
expressly for inclusion in the Registration Statement or such Prospectus. In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, however, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except to the extent that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

-6-

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 5) shall
be paid to the Indemnified Party, as incurred, within 10 Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, however, that the Indemnifying Party may
require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).
 
(d) Contribution. If a claim for indemnification under Section 5(a) or
Section 5(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying, Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

-7-

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount of the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. Notwithstanding the foregoing, the obligations of the
Holders herein shall be the several, and not joint, obligation of each Holder as
to itself and not as to any other Holder.
 
6. Miscellaneous.
 
(a) Remedies. Except as provided in Section 3(a)(ii) with respect to the
occurrence of an Event (for which only liquidated damages apply and which is the
exclusive remedy upon the occurrence of an Event):
 
(i) In the event of a breach by the Company or by the Holder, of any of their
obligations under this Agreement, the Holder or the Company, as the case may be,
in addition to being entitled to exercise all rights granted by law and under
this Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.
 
(ii) The Company and the Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.
 
(iii) The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.
 
(b) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holder in this Agreement or otherwise conflicts
with the provisions hereof.
 
(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each of the
Holders.

-8-

--------------------------------------------------------------------------------



 
(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of: (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., California time, on a Business
Day; (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice later than 5:00 p.m., California time, on any date and
earlier than 11:59 p.m., California time, on such date; (iii) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service; and (iv) actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be:
 
If to the Company:

 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, California 93711
Attention: General Counsel
Telecopier: (559) 435-1478
Telephone: (559) 435-1771
 
If to the Holder:

 
Eagle Energy LLC
2113 Pebble Beach Lane
Brandon, South Dakota 57005
Attn. President
Facsimile:_______________
Phone:_________________
 
with a copy to:

 
Robert Hensley
Dorsey & Whitney LLP
50 South Sixth Street
Minneapolis, MN 55402
Facsimile: 612-340-7800
Phone: 612-340-2655

 
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.
 
(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of the Holder and its successors and permitted assigns.
Holder may assign its rights hereunder in the manner and to the Persons as
permitted under this Agreement and the Purchase Agreement. The Company may
assign its rights and obligations hereunder in connection with a sale of all or
substantially all of its assets or in connection with a merger, consolidation or
other similar corporate transaction.

-9-

--------------------------------------------------------------------------------


 
(f) Assignment of Registration Rights. The rights of the Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by the Holder to any Person to whom the Holder
transfers all or a portion of the Registrable Securities if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment; (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (x) the name and
address of such transferee or assignee, and (y) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement through a joinder agreement or another form of
agreement reasonably acceptable to the Company; (v) such transfer shall have
been made in accordance with the applicable requirements of the Purchase
Agreement and the Warrants; and, upon the Company’s request, Holder and any
proposed transferee shall provide the Company with such written representations,
warranties, assurances and information requested by the Company so as to allow
the Company to verify compliance with the Securities Act and qualification under
such exemption in connection with such proposed transfer. In addition, each
Holder shall have the right to assign its rights hereunder to any other Person
with the prior written consent of the Company, which consent shall not be
unreasonably withheld. The rights to assignment shall apply to the Holders (and
to subsequent) successors and assigns.
 
(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of law thereof.
 
(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(j) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

-10-

--------------------------------------------------------------------------------


 
(k) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the date indicated above.


COMPANY:
 PACIFIC ETHANOL, INC.              
By:
/s/ Neil M. Koehler                                                 
   
Neil M. Koehler, CEO
         
SELLER:
 EAGLE ENERGY, LLC              
By:
/s/ David M. Fink                                                    
   
David M. Fink, President
              Address:         2215 E. Redwood
Blvd.                                                        Street Address    
    Brandon, SD 57005                                                           
  City, State and Zip Code


 
-11-

--------------------------------------------------------------------------------



 
EXHIBIT A
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Advice” shall have meaning set forth in Section 3(k).
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of
California generally are authorized or required by law or other government
actions to close.
 
“Closing Date” means the date of the closing under the Purchase Agreement.
 
“Closing Shares” means the shares of Common Stock issued to the Seller on the
Closing Date pursuant to the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock, $.001 par value per share.
 
“Effectiveness Date” means the 120th calendar day following the date of the
Purchase Agreement.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.
 
“Eligible Market” means the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market.
 
“Event” shall have the meaning set forth in Section 3(a)(ii).
 
“Event Date” shall have the meaning set forth in Section 3(a)(ii).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means the tenth Business Day following the Closing Date.

A-1

--------------------------------------------------------------------------------


 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, whether direct or beneficially, of Registrable Securities pursuant to
this Agreement, including, without limitation, Seller and any of its permitted
transferees.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the final prospectus filed with respect to the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including one or more other final prospectuses
filed with respect to post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Registrable Securities” means: (i) the Closing Shares; (ii) Warrant Shares; and
(iii) any securities issued or issuable with respect to such Warrant Shares by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization with
respect to any of the securities referenced above.
 
“Registration Statement” means the registration statements contemplated by
Section 2, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Market” means the NASDAQ Global Market.
 
“Warrants” means the Warrant to Purchase Common Stock issued to the Seller
(including any Warrants subsequently held by any Holder).
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
 


A-2